Upon hearing the declaration read, the whole Court (Strong, Sedgwick, Setuall, and Thacher, justices) said it would be in vain to go on with the action ; that the action should have been Case, and not Trespass; and that even if a verdict should be found for the plaintiffs, the Court must arrest the judgment.
The plaintiffs discontinued upon payment of costs.
*110Note.—In an action of assault and battery, brought by the master, Charles Adams against the defendant, (for the injury done him by the discharge of the musket,) which was tried at this term, the jury found a verdict for the master—3391 dollars damages.